Case 2:14-bk-25039-NB                               Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22                 Desc
                                                      Main Document    Page 1 of 6


   1   Ure Law Firm                                                                           (S P A C E B ELO W FO R FIL IN G S TA M P O N LY)
        800 West 6th Street, Suite 940
   2   Los Angeles, California 90017
       TEL.: (213) 202-6070
   3   FAX.: (213) 202-6075
       TH O M A S B . U R E (C A S tate B ar N o. 170492)
   4   em ail: tom @ urela wfirm .com


        Attorney for
   5                      Debtors


   6
   7
   8                                                        UNITED STATES BANKRUPTCY COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
  10
  11 IN RE:                                  )                             Case No. 2:14-bk-25039-NB
                                             )
  12   MICHAEL DERMONT HILL                  )                             CHAPTER 13
       REGINA DELORSE HILL,                  )
  13                                         )                             DECLARATION OF DEBTOR REGINA
             Debtors.                        )                             DELORSE HILL IN SUPPORT OF
  14                                         )                             MOTION TO VACATE      ORDER OF
                                             )                             DISMISSAL ENTERED AUGUST 6, 2018
  15                                         )                             AND TO REINSTATE THE CASE
                                             )
  16                                         )                             HEARING:
                                             )                             DATE:     December 4, 2018
  17                                         )                             TIME:     10:00 a.m.
                                             )                             LOCATION: 255 E Temple Street.
  18                                         )                                       Courtroom 1545
                                             )                                       Los Angeles, CA 90017
  19                                         )
       _____________________________________ )
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:14-bk-25039-NB        Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22                   Desc
                               Main Document    Page 2 of 6


   1                          DECLARATION OF REGINA DELORSE HILL
   2          I, REGINA DELORSE HILL, declare:
   3          1.      I am one of the Debtors in Chapter 13 case number 2:14-25039-NB. As such, I have
   4   personal knowledge of the facts stated herein, and if called upon to testify thereto, I could and would
   5   do so competently and truthfully.
   6          2.      This declaration is made in support of our Motion to Vacate the Dismissal of our
   7   bankruptcy case and in response to specific questions raised by the Court.
   8          3.      We have not purchased or leased a vehicle since the dismissal of our case.
   9          4.      We have not made any expenditure or incurred any aggregate debts greater than
  10   $5,000.00 since the dismissal of our case.
  11          5.      Since the dismissal of the case, we have continued to use one of our two vehicles but
  12   the other vehicle (the Dodge) is inoperable and has not been used.
  13          6.      My husband and I have shared our one vehicle. I have been on disability and my
  14   husband has continued to work. He uses the vehicle on a daily basis to travel to and from work. I
  15   have several medical problems which require frequent doctor visits. I have been able to borrow
  16   vehicles from family members and have used Metrolink and the bus when a vehicle was not
  17   available.
  18          7.      Our current plan requires a step up in the payment once our current vehicle has been
  19   paid off. It was our intention to replace this vehicle with a used vehicle with a similar payment
  20   amount and, if approved, request the plan payment not step up as it currently provided by filing a
  21   motion to modify the plan. We would not be able to afford to pay $1,546.00 if we financed a
  22   vehicle.
  23          8.      We did not want to purchase a $50,000.00 vehicle. We were attempting to purchase
  24   a vehicle which had a payment of approximately $400.00 per month. We received poor advice from
  25   our prior counsel to obtain a financing agreement for “any vehicle,” not the specific vehicle we were
  26   intending to purchase. We had not found the specific vehicle we wanted to purchase prior to the
  27   filing of the motion to incur debt.
  28          9.      We did not seek relief from dismissal earlier than now due to the fact that our prior
Case 2:14-bk-25039-NB        Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22                   Desc
                               Main Document    Page 3 of 6


   1   counsel assured us that our lender could not foreclose on our property due to the fact that all the
   2   arrears to this lender had been cured in full through our bankruptcy plan. We were told that our
   3   lender would have to record a new Notice of Default. Once we received the Notice of Sale, we
   4   contacted our prior attorney’s office and were instructed to contact our lender regarding the mistake.
   5   After frustration with our prior attorney’s office, we contacted a new attorney who advised us that
   6   we needed to file this request for relief. We were in the last year of the plan and want to complete
   7   the plan and believe that we can do so if given the opportunity.
   8          I declare under penalty of perjury according to the laws of the United States of America that
   9   the foregoing is true and correct and that this Declaration is executed on this 3rd day of December,
  10   2018 at Los Angeles, California.
  11
                                                          /s/ Regina Delorse Hill
  12                                                  Regina Delorse Hill
                                                      Debtor
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                    -2-
Case 2:14-bk-25039-NB   Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22   Desc
                          Main Document    Page 4 of 6
            Case 2:14-bk-25039-NB                      Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22                                                        Desc
                                                         Main Document    Page 5 of 6
 In re:                                                                                                                          CHAPTER: 13
            Michael Dermont Hill
                                                                                                                                 CASE NUMBER: 2:14-BK-25039-NB
            Regina Delorse Hill
                                                                                                               Debtor(s).


                                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

                                          DECLARATI ON OF DEBTOR REGI NA
A true and correct copy of the foregoing document entitled (specify):
DELORSE HI LL I N SUPPORT OF M OTI ON TO VACATE ORDER OF DI SM I SSAL ENTERED
AUGUST 6, 2018 AND TO REI NSTATE THE CASE will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 12/4/2018 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

TRUSTEE Kathy A Dockery (TR) EFiling@LATrustee.com
ATTORNEY FOR CREDITOR Gary D Fidler gfidlerlaw@gmail.com
ATTORNEY FOR CREDITOR Marian Garza ecfnotices@ascensioncapitalgroup.com
ATTORNEY FOR CREDITOR Michelle R Ghidotti ECFNotifications@ghidottilaw.com
ATTORNEY FOR CREDITOR Merdaud Jafarnia bknotice@mccarthyholthus.com,
mjafarnia@ecf.inforuptcy.com
FORMER ATTORNEY FOR DEBTORS Daniel King dking@theattorneygroup.com,
r44432@notify.bestcase.com
ATTORNEY FOR CREDITOR Andrew Kussmaul Andrew.Kussmaul@Bonialpc.com
ATTORNEY FOR CREDITOR Natalie E Lea Natalie.Lea@Bonialpc.com
ATTORNEY FOR CREDITOR Edward G Schloss egs2@ix.netcom.com
ATTORNEY FOR CREDITOR Timothy J Silverman tsilverman@scheerlawgroup.com
ATTORNEY FOR CREDITOR Ramesh Singh claims@recoverycorp.com
U.S. TRUSTEE United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR CREDITOR Gagan G Vaideeswaran ecfcacb@aldridgepite.com,
GGV@ecf.inforuptcy.com
ATTORNEY FOR CREDITOR Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Kristin A Zilberstein ecfnotifications@ghidottilaw.com
ATTORNEY FOR DEBTORS Thomas B. Ure tom@urelawfirm.com
                                                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On       , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by
placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.

                                                                                                      Service information continued on attached page




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                    9013-3.1.PROOF.SERVICE
           Case 2:14-bk-25039-NB                       Doc 126 Filed 12/04/18 Entered 12/04/18 09:37:22                                                          Desc
                                                         Main Document    Page 6 of 6
 In re:                                                                                                                          CHAPTER 13
          Michael Dermont Hill
                                                                                                                                 CASE NUMBER
          Regina Delorse Hill
                                                                                                               Debtor(s).



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

                                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
12/4/2018                   Yolanda Segura                                                               /s/ Yolanda Segura
Date                        Printed Name                                                                 Signature




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                                   F 9013-3.1
